 360DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment, office and clerical employees, and the merchandise sta-tistical clerk; but excluding buyers, assistant buyers, leased depart-ment employees, alteration department employees, heads of stock,"technical employees, confidential executive employees, and all super-visors as defined in the Act, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication in thisvolume.]8 The parties agree, and we find, that the beads of stock are supervisorsas defined Inthe Act.PHELPS DODGE COPPER PRODUCTS CORPORATIONandLOCAL No. 441,INTERNATIONAL UNION OF ELECTRICAL,RADIO & MACHINE WORKERS,CIO.Case No. 2-CA-1529.November 19, 1952Decision and OrderOn February 29, 1952, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the General. Coun-sel, the Union, and the Respondent filed exceptions to the IntermediateReport and supporting briefs.On October 7, 1952, the Board heard oral argument at Washington,D. C., in which the General Counsel, the Union, and the Respondentparticipated.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the oral argument, and theentire record in the case and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the following addi-tions,modifications, and exceptions.1.The Trial Examiner found that the Respondent refused to bar-gain on the subject of group insurance, and refused to furnish theUnion with the information it requested respecting the existing groupinsurance plan, in violation of Section 8 (a) (5) and (1) of the Act.The Respondent excepts to these findings on the grounds that it dis-cussed the Union's proposal that the Respondent absorb the cost ofthe employees' insurance contributions, that it proposed "alter-101 NLRB No. 103. PHELPS DODGE COPPER PRODUCTS CORPORATION361natively" that any money increase be made in the form of anacross-the-board wage increase rather than in welfare benefits, and that ittraded off the failure to change the existing insurance plan as partof the final wage settlement.We find no merit in these contentions.In 1948, the Respondent instituted a group insurance plan whichwas not negotiated with the then current bargaining representative.On May 25, 1950, the Union, successor to the earlier bargainingrepresentative, began negotiations with the Respondent leading toa new contract.The Union submitted numerous proposed contractchanges, one of which was that the existing group insurance plan,financed by contributions from the Respondent and employees whochose to participate therein, be financed entirely by the Respondent.On June 2, the Respondent counterproposed with a 2-year contractembodying the provisions of the expired contract, which did notcover the existing group insurance plan, and with a 5-cent wageincrease effective the second year of the contract.On June 27, the Union submitted to the Respondent a "package"proposal, which would cost 15 cents an hour, comprising : Wageincrease-7 cents, adjustment of wage inequities-one-half cent, ad-ditional holiday with pay-one-half cent, extra vacation pay-3 cents,and conversion of group insurance to a noncontributory basis-4cents.McGlinchey, the Respondent's vice president and principalbargaining representative, replied: "Basically, our feeling is that if there is to be any increase thatit should be in the form of a straight across-the-board centsper hour and not any of this fringe stuff-that type of thingwhich came out of the war situation and through the offices ofgovernmental agencies when therewas aceiling on straight wageincreases, and that was a means of getting around the ceiling.There is a sound reason for that because if it is done in the formof a payment of a general across-the-board extra cents per hour,,every employee gets exactly the same. In the case of these fringethings that is not so.You are asking for a 4¢ increase by the company absorbingthe entire cost of the group insurance.We want to be friendly'At the hearing the Trial Examiner admitted the transcripts of certain meetings betweenthe Respondent and the Union only for the purpose of testing credibility because in bisview the reporter did not, take down everything stated at these meetings.The Respondentexcepts to the Trial Examiner's qualified admission of the transcripts and, at the oral'argument before the Board, referred to the transcripts as "the best evidence of whatoccurred" on the issue of the alleged refusal to bargain on group insurance.We believethe testimony of the Respondent's reporter,Mitchell,as to the method of transcription,taken together with the actual text of the transcripts,indicates that the transcriptscontain a substantially complete and accurate account of the meetings in question.Accordingly,we rely substantially upon the transcripts for evidence of what transpiredat the June 27 and 29 meetings. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDabout it and sincere about it.That is one thing we are not goingto do. I will repeat again if there is to be any increase atall, and we don't think there should be for the first year, andthe maximum is 5¢ as an extra at the end of the first year-thenif there is to be any, it will be in the form of extra cents perhour and not in the form of these fringe things.We don't thinkit is the right way to get money.We are dealing with moneyand we think it should be in that exact form where everybodygets that exact amount of the increase which is as it shouldbe.Reitman, principal negotiator for the Union, answered :Then let's forget the 15¢ package and approach it on thisbasis: . . .We don't say give us 15¢ an hour on the base rate.We say what we are doing is to present to you all the monetaryitems at one time and when you consider all of those itemswe are not telling you we want 15¢ in the form of wages andwe will take 7¢ in wages and 8¢ on the other items.We saywe are basically interested in 7¢ as far as wage increase is con-cerned.We have other items included and for the convenienceof discussion we have tried to break down our estimate of whatthe cost would be to you. Is the cost of these items exhorbitantat the particular time is the question.We may find one of ourproposals is out of line.If so we might be able to consider somemodifications.If, for example, the cost of group insurance onlyamounts to 2¢ to the employee then it makes it more difficultfor you to say "no" to it because you are dealing only with thequestion of cost to the company.We are not suggesting thatyou should arrange to increase the amount of the benefits.Weare talking purely and simply about cost.You must recognizethe validity of maintaining a policy of this kind.We say thenext step is the cost that the company pays for this.We wouldlike to know from you exactly what the cost would be.McGlinchey then reiterated the Respondent's position that the Union'sdemands were "nothing but a matter of money" and that any increaseshould be in the form of "extra cents an hour not in fringe."In answer to the Union's request for information as to employeecontributions broken down by type of benefit received, the Respondentreferred the Union to a booklet setting forth the benefits and thetotal weekly cost to the employees by pay bracket.The Respondentacknowledged that the booklet did not contain the information soughtby the Union but maintained that the information requested was PHELPS DODGE COPPER PRODUCTS CORPORATION363irrelevant because all the Union wanted was, in the last analysis,money.Reitman then stated :We ask, in order to be in a position to intelligently discussthe proposition--to find out exactly what does this cost?What do the various items represent in cost to the employee.I have to resort to illustration because I don't have specificfacts.... Out of 95¢, if it appears 900 goes to health and acci-dent, and I can get the same kind of hospitalization for less than90¢ without any cost on your part. Suppose you pay 900 forhealth and accident insurance and we say the Blue Cross costsonly 75¢ where you have been paying $1.80-we ask you to takethe Blue Cross plan and it's a saving of 15¢ to you and 900 tous.We might say yes or no but we are entitled to know whatthe 95¢ is being used for that the fellows are paying. Is it toallow the insurance company to accumulate premiums or is itreflected in the coverage the employee gets?McGlinchey replied :Here's what you are asking-you don't want to change it anyway. "We are asking you to pay the entire cost whatever thatentire cost is."We say it's just a matter of money and a formof getting more money and we don't agree to that form ofgetting more money.*******Reitman declared :But what we want to know is what portion of our 950 goesto purchase life insurance, what portion accidental and so forthfor each of theseitems.... Under Blue Cross we know hos-pitalization runs 61¢ a month per employee.We know thatand if we find that thisplan is in excessof that we say "Let'schange the company ; dissolve the program and so forth."Thoseare the reasons we want to know what our 95¢ is buying and weare perfectly justified and entitled to get the information fromyou, especially since it was set up by you.You must complywith that reasonable request to enable us to negotiate intelligentlythe insurance proposition with you.We ask you to tell us whatportion of the 95¢ goes for each one of the items and in turn howmuch does the company pay for each of these items. It may bethe premium payments are erroneously set up.That's certainlya proper issue within the scope of collective bargaining.Yousay repeatedly that thisis a fringe issue.We say that if we cancome back-from this information-and tell you you can getthe same coverage at a reduced cost or where you don't have to 364DECISIONS OF NATIONALLABOR RELATIONS BOARDincrease your costs, then you could say "change the company"and would be a saving to us but would cost you no moremoney ... .McGlinchey answered :There are certain things we will do and certain things wewill not do.One thing is a matter of policy.We will not changethat cost of insurance.The Union then sought to obtain information as to the Respondent'sgroup insurance premiums and dividends on the ground that suchinformation was necessary to determine whether the employees wereentitled to share in any dividends the Respondents may have received.'The following dialogue ensued :MCGLINCHEY : No.After listening to you fellows talk, wehave heard all your arguments.We know what you are askingand you are asking for two things : 1. The possibility of changingthe plan around in some way.We say frankly we will not doit as a matter of straight policy with the company on this insur-ance plan.On the other element-money-you ask the companyto pay the entire cost.We have told you our position on thatand you have made your position clear and so have we .. .REITMAN : Let's discount the company's cost on this.Whatwe are trying to find out is whether or not there is any value incontinuing discussion on the insurance program and what weare getting for the 95¢ we are paying.MCGLINCHEY : That can have no value except on a request tochange the plan or dropping something out.REITMAN: Will you consider a change?MCGLINCHEY : No.On June 29, 1950, the Union sought to discuss what it regardedas shortcomings in the hospitalization features of the Respondent'splan as compared with certain other named plans, queried the Re-spondent as to whether is would be adverse to substituting a new planif it were shown that greater benefits could be obtained without chang-ing the amount of the contributions, and repeated its request forinformation.McGlinchey stated that the Respondent had made allthe surveys necessary, that its plan was the best for the money, that itwas not going to "fiddle" with insurance, and that the insuranceplan wasnot a partnership proposition at all.What we said was this :"We will get you coverage and have you covered by specifiedinsurance for a weekly payment of 90 cents."That's all thereis to it. ,PHELPS DODGE COPPER PRODUCTS CORPORATION365On July 20, 1950, the Respondent conceded in modified form severalof the Union's other demands and offered an immediate 5-cent wageincrease.It made no reference to insurance.A total strike began onJuly 24 and ended on October 19,2 with the signing of a 2-year contractwhich contained no provision for group insurance but granted animmediate 5-cent wage increase and 10 cents additional on December 1,and which contained a waiver clause.3The Supreme Court has recently noted in theAmerican NationalInsurancecase 4 that the duty to bargain is "enforced by applicationof the good faith bargaining standards of Section 8 (d) to the factsof each case. . . ."Accordingly, the Board must determine whether,on the evidence of this case viewed as a whole, the Respondent's posi-tion and course of conduct with regard to the Union's group insurancedemand constituted an evasion or a fulfillment of the statutory dutyto bargain collectively in good faith. In assessing the bona fides ofthe Respondent's attitude on group insurance, we regard as particu-larly signficant the Respondent's stand with respect to furnishingthe insurance information sought by the Union, information germaneto the subject matter and which only the Respondent possessed.We think the evidence plain that the Union's basic objective was toachieve alterations in the existing insurance plan, which its limitedinformation indicated was unnecessarily expensive and inadequate.That objective, the Union maintained, could not be equated to, andconsequently could not be served by, a wage increase.To that endthe Union sought to convince the Respondent by facts and figuresof the soundness of its view that the insurance plan, which hithertohad not been the subject of bargaining, was an issue separate anddistinct from the question of wages.As the transcript record of the negotiations makes clear, the origi-nal proposal for the Respondent's absorption of employee contribu-tions was the Union's way of advancing for discussion the generaladequacy of the existing plan.The Union stood ready to revise2On August 24, 1950,at a meeting at the Board's Regional Office to discuss chargesfiled by the Union on July27, theRespondentreiteratedits earlier refusal to furnish theUnion with group insurance information.3 The waiver clause, which read as follows,did not purport to withdraw the chargespreviously filed alleging violationsof theAct including a refusal to bargainand tofurnishinformation on group insurance :The parties hereto specifically waive any rights which either may have to bargaincollectively with theother during the life of this Agreement between the parties, onany matter pertaining to rates of pay, wages,hours or other terms and conditions ofemploymentwhether ornot coveredby this Agreement, exceptthat on or afterDecember1,1951,and priortoDecember 1, 1952, theUnion may only once opennegotiations and thenonly with respectto a demand for a general across-the-boardextra cents per hour wage increase.4N. L. R.B. v. American National Insurance Company,343 U. S. 395. SeeMajureTransportCompany Y. N. L. R. B.,198 F.2d 735 (C. A.5) ; N. L. R.B. Y. DeenaArtware,Inc.,198 F. 2d 645' (C. A. 6). 366DECISIONSOF NATIONALLABOR RELATIONS BOARDitsproposal if relevant data, analysis, and discussion pointed toreasonable alternatives.But the Respondent would notjoin issue.It repeatedly maintained that the Union's request was solely one formoney and adamantly refused to consider the subjectof insurance assuch.'The Respondent, further, flatly asserted that it would notbargain with the Union on insurance, stating in effect that the Unionwould have to take it in its present form.The inferenceseems in-escapable that the Respondent sought to rationalize its predetermina-tion not to enter into a discussion of insurance by casting the Union'sinsurance demand into terms which made bargaining on that issueimpossible.Furthermore, the Respondent refused to furnish the Union withthe insurance information which it requested, and which we regard,in the circumstances of this case, as having been clearly necessary tointelligent bargaining.The arbitrary and stultifying character ofthe refusal becomes all the more apparent when the Respondent'sinsistence that the Union's demand was unalterably fixed at 4 cents,cloaked in the guise of insurance, is considered in the light of theRespondent's denial to the Union of the very information necessaryto provide a test of the reasonableness of the Union's estimate.Mani-festly, the Respondent's refusal to furnish any information wasintimately bound up with its insistence that it would not deal oninsurance, and tends itself to reveal the nature of the Respondent'sover-all attitude.°Had the Respondent been ready to provide theinformation, we might view the case ina different posture.Of course the Respondent was not required to makea concessionor to agree to any change in the insurance plan.That is not to say,however, that it could arbitrarily disregard the Union's requestfor information and its request to treat insurance as insurance bythe stratagem of repeatedly asserting "all you want is money." Tosanction this approach to the Act's requirement of bargaining ingood faith, in our considered judgment, would be tantamount toapproving a ready contrivance for eliminating bargaining on manyconditions of employment solely because they may possess monetaryaspects.Moreover, as we construe the Supreme Court's decision intheAmerican National Insurancecase, at the very least the Respond-ent was required to hold itself open to persuasion as to why groupinsurance standards should be the subject of bargaining rather thanremain untouched in favor of an across-the-board increase.The5The transcript of the June 29 meetingadditionally reveals the Respondent's opposi-tionto any genuinediscussionof thegroup insurance issue.Thus McOlinchey at timescommenced to answer the Union's contentions with regard to the existing plan's allegedinadequacy onlyto fall back upon the refrain, "all you want is money."N. L. R. B. v.J.H. Allison G Company,165 F.2d 766(C. A. 6), cert.den., 885 U. S.914;N. L. R. B. v.The JacobsManufacturing Company,196 F.2d 680(C. A. 2). PHELPS DODGE COPPER PRODUCTS CORPORATION367Respondent'sattitudeon insurance,we believe, comported not with"bargaining for more flexible treatment" of conditions of employ-ment, as that standard is defined by the Supreme Court, but with asteadfast refusal to discuss any aspect of insurance.Finally, on the facts in this record, we do not regard the 15-centsettlement contained in the October 1950 contract as representinga bargaining-away of the Union's insurance proposal.The Unionnever abandoned its request that insurance be treated as insuranceand that it be given the information it sought 7Moreover, the recordis clear that the 15-cent wage settlement was arrived at as the resultof the existence of a similar wage pattern established at other plantsof the Respondent during the period in controversy sThe Respondent's unwillingness to recognize insurance as a bargain-ing issue, th* persistent refusal to enter into a genuine discussion ofany aspect of insurance, the failure to furnish relevant informationnecessary to enable the Union to present further proposals and permitintelligent bargaining on the subject, and the flat assertions that nochange in the insurance plan would be considered, in our opinion,demonstrate that the Respondent was motivated by a desire to evadeits statutory duty to bargain in good faith on the subject of insurance.Accordingly, we find that the Respondent, on June 29, 1950, refusedto bargain concerning group insurance, in violation of Section 8 (a)(5) and (1) of the Act.2.We agree with the Trial Examiner that the Respondent did notrefuseto bargain on the subject of pensions.Accordingly, we shalldismiss this allegation of the complaint.3.The Respondent excepts to the Trial Examiner's finding thatby refusing to bargain with the Union during a slowdown, theRespondent violated Section 8 (a) (5) of the Act.As the Trial Examiner found, during negotiations leading, to anew contract, and in the absence of an interim contract, the Union-sought to implement its bargaining position by directing employeesto withhold incentive production and overtime work.The Respond-ent refused to negotiate from June 13 to June 19, 1950, the periodof the slowdown, but resumed negotiations as soon as the Union calledoff the slowdown. It did not discharge any employees for partici-7 In its brief,the Respondent points to the fact that upon signing the waiver,the unionofficials asked for noncontributory insurance which the Respondent rejected,and that thisconstituted a "bargain."However, in referring to the waiver clause,the union officialsstated that as the Respondent took the waiver clause from the General Motors contract,it ought also to include the pension and insurance plans contained in that agreement.Wefind that this was no more than passing comment of no significance with respect to the"bargain" reached.8Shortly before the Union's request for the October 19 meeting with the Respondent,wage settlements of 10 cents,in addition to the 5 cents previously agreed upon, werereached at the Fort Wayne,Indiana, and Yonkers,New York, plants of the Respondent. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDpating in the slowdown, as it would have had a right to do underestablished Board and court precedents.While the precise issue here is one of first impression, the area isnot without guideposts.Although the Union's majority standing re-mained unaffected during the course of the slowdown, this alone doesnot provide the touchstone of the Respondent's bargaining obligationunder the Act.Under unusual circumstances, a union may, by con-temporaneous action in connection with bargaining, afford an em-ployer grounds for refusing to bargain so long as that conductcontinues.This is so because it cannot be determined whether or not.an employer is wanting in good faith where measurement of thiscritical standard is precluded by an absence of fair dealing on the partof the employees' bargaining representative.'We believe that theUnion exhibited just such a lack of fair dealing here, by calling aslowdown in an effort to compel the Respondent to accede tobargaining demands.It is well established that a slowdown is a form of concertedactivity unprotected by the Act."The vice of the slowdown derivesin part from the attempted dictation by employees, through thisconduct, of their own terms of employment. They are accepting com-pensation from their employer without giving him a regular returnof work done. In theWisconsincase,11 the Supreme Court recentlylikened to a slowdown a union's intermittent work stoppages followingunsuccessful bargaining negotiations and described both as "coercive."In the instant case, by engaging in the slowdown, the Union sub-jected the Respondent to a partial strike designed to bring pressurefor acceptance of its terms.The Union was unwilling to choosebetween working under the existing terms of employment and engag-ing in a total strike with the loss of wages and the risk of lawfulreplacement incident thereto. Instead it engaged in a harassing tacticirreconcilable with the Act's requirement of reasoned discussion in abackground of balanced bargaining relations upon which good faithbargaining must rest.Accordingly, whether or not the Respondentexercised its right to discharge the participants, we believe theauthorized slowdown negated the existence of honest and sinceredealing in the Union's contemporaneous request to negotiate. In thesecircumstances, the Respondent was not required to indulge in thefutile gesture of honoring the Union's request.For the foregoingreasons, we find that the Respondent's normal obligation to bargainwas suspended, and that it did not violate Section 8 (a) (5) of theAct by refusing to bargain during the period of the slowdown.We0Times Publishing Company,72 NLRB 676.10Elk Lumber Company,91 NLRB 333, and cases cites] therein.11 International Union, U. A. TV., et at.v.WisconsinItmployment Relations Board, etat.,336 U. S. 245. PHELPSDODGE COPPER PRODUCTS CORPORATION369shall therefore reverse the Trial Examiner and dismiss this allegationof the complaint.4.We agree with the Trial Examiner that on June 29, 1950, theRespondent changed the method of computingvacationpay for its5-year employees without consulting with or notifying the Union,thereby violating Section 8 (a) (5) and (1) of the Act. In view ofthe latter settlement of the vacation pay grievance, and the provisionin the October 1950 contract establishing the basis of future vacationpayments, we shall, like the Trial Examiner, provide only for acease-and-desist order respecting this unlawful conduct.5.Like the Trial Examiner, we find, contrary to the exceptions ofthe Respondent, that the Union engaged in a total strike during theperiod July 10 to July 17, 1950, in protest against the Respondent'sunilateralchange in vacation pay; that this strike was therefore anunfair laborpractice strike; and that the Respondent violated Section8 (a) (5) and (1) of the Act by refusing to bargain during the 1-weekstrike.126.For the reasons set forth in the Intermediate Report, we agreewith the Trial Examiner that the refusal of Brown, an official of theRespondent, to include Iozzi and Weirauch, union representatives, inthe meeting on October 19, 1950, with Carey, union president, was notviolative of Section 8 (a) (5) and(1) of the Act.We shall thereforedismiss thisallegationof the complaint.7.Contrary to the exceptions of the GeneralCounsel andthe Union,we find,as did the Trial Examiner, that the General Counsel hasfailed toprove, upona preponderanceof the evidence, that the Re-spondent withheld the agreed upon wageincreaseas a penalty forthe Union's previousstrike actionsin violation of Section 8 (a) (3)of the Act.13We shall thereforedismissthis allegation in thecomplaint.The RemedyAs we have found that on June 29, 1950,the Respondent refused tobargain on group insurance,in violation of Section 8 (a) (5) and (1)of the Act, thelater executionof the agreement containinga waiver ofthe right of either party to bargain collectively during its term onwages andconditions of employment, except for a wage reopening,cannot render moot the earlier violation of the Act 14Moreover, as'a In so finding,we do not rely upon the Trial Examiner's additional holding that evenif the 1-week strike be regarded as unprotected,the obligation to bargain continued duringthis period.i'We regard as particularly significant in this connection the pattern of ware increasesestablishedat four other plants of the Respondent, under which a 5-cent increase wentinto effectbetween April and July 1950, with an additional 10-cent increase becomingeffective at three of these plants in October 1950 and at the fourth plant in December 1950,14N. L. R. B v. American National Insurance Company, supra,and cases cited therein, 370DECISIONSOF NATIONALLABOR RELATIONS BOARDthe October 1950 contract will expire shortly on December 1, 1952,we need not pass upon the Trial Examiner's finding that the waiverpostponed the Respondent's obligation to bargain on insurance for thelife of the agreement.Accordingly, in order to effectuate the policiesof the Act, we shall order the Respondent to bargain with the Unionon the subject of group insurance and to furnish relevant information.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Phelps Dodge Copper Prod-ucts Corporation, Elizabeth, New Jersey, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local No. 441, Interna-tional Union of Electrical, Radio & Machine Workers, CIO, as theexclusive representative of all hourly rated production and mainte-nance employees at the Respondent's Elizabeth, New Jersey, plant,including mill or production clerks and inspectors, but excludingoffice and clerical employees, technical and engineering employees,timekeepers, watchmen, guards, foremen, assistant foremen, and allother supervisors as defined in the Act, with respect to group insur-ance, including the refusal to furnish relevant information concern-ing the existing insurance program.(b)Refusing to bargain collectively with the above-named Unionas the exclusive representative of all its employees in the above-de-scribed unit during a strike within the meaning of the Act, where suchstrike does not contravene a collective bargaining agreement.(c)Making any unilateral changes in vacation pay affecting em-ployees in the above-described unit without first notifying and nego-tiating thereon with the above-named Union.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Local No. 441, Inter-national Union of Electrical, Radio & Machine Workers, CIO, as theexclusive representatives of all employees in the above-described unit,with respect to group insurance and, if an understanding is reached,embody such understanding in a signed agreement if requested by theabove-named Union; and furnish to the above-named Union all in-formation relevant to negotiating changes in the present group insur-ance program, including the amount of contributions paid by theRespondent and by the employees as distributed among the variousbenefits under the program, the amount of dividends, if any, received PHELPS DODGE COPPER PRODUCTS CORPORATION371by the Respondent under the program,the amount of dividends, ifany, retained by the Respondent,and the amount of dividends,if any,applied to the cost of the program.(b)Post at its plant at Elizabeth,New Jersey,copies of the noticeattached hereto marked"Appendix A."18Copies of said notice, to befurnishedby theRegional Director for the Section Region, shall, afterbeing duly signedby theRespondent's representative,be posted bythe Respondent immediately upon receipt thereof and maintained byit for sixty(60) consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not alteredl defaced, or covered by any other material.(c)Notify theRegional Director for the Second Region in writing,within ten(10) days from the date of this Order,what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andit herebyis, dis-missed, insofar as it allegesthat theRespondent has violated Sec-tion 8(a) (5) and(1) of the Act byrefusing to bargain on pensions,refusing to bargain during a slowdown,and refusing to meet withdesignated union representatives;and that theRespondent has vio-lated Section 8 (a) (3) and (1) of theAct by withholdinga wage in-crease because employees had engaged in a strike.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelationsAct as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Local 441,INTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINE WORRI-ERS, CIO, as the exclusive representative of all employees in thebargaining unit described herein with respect to groupinsurance,and will furnish to that labor organization all relevant informa-tion concerning the negotiation of changes in the present insur-ance program, including the amount of contributions paid by therespondent and by the employees as distributed among the variousbenefits under the program, the amount of dividends, if any,received by the respondent from the program, the amount ofdividends, if any, retained by the respondent, and the amount ofdividends, if any, applied to the cost of the program.is In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."242305-53-25 372DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with LOCAL No. 441,INTERNATIONAL UNION OF ELECTRICAL, RADIO&MACHINE WORK-ERS, CIO, as the exclusive representative of all employees in thebargaining unit described herein during a strike within the mean-ing of the Act, where such strike does not contravene a collectivebargaining agreement.WE WILL NOT make any unilateral changes in vacation payaffecting employees in the bargaining unit described herein with-out prior consultation with the above-named union.The bargaining unit is: All hourly rated production and main-tenance employees at the Respondent's Elizabeth, New Jersey,plant, including mill or production clerks and inspectors, butexcluding office and clerical employees, technical and engineeringemployees, timekeepers, watchmen, guards, foremen, assistantforemen, and all other supervisors as defined in the Act.PHELPS DODGE COPPER PRODUCTS CORPORATION,Employer.By ------------------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted 60 days from the date hereof andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges and amended charges filed by Local No. 441, international Unionof Electrical, Radio & Machine Workers, CIO, herein called the Union, theGeneral Counsel for the National Labor Relations Board, by the RegionalDirector for the Second Region (New York, New York), issued a complaint datedSeptember 26, 1951, against Phelps Dodge Copper Products Corporation, hereincalled the Respondent, alleging that the Respondent had engaged in specifiedconduct violating Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) ofthe Labor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint and charges were served upon the Respondent, where-upon the Respondent filed an answer denying the commission of the unfair laborpractices alleged.Pursuant to notice, a hearing was held in New York City, from November 21until November 29, 1951, before the undersigned Trial Examiner.The GeneralCounsel, the Respondent, and the Union were represented by counsel and allparties were afforded full opportunity to be heard, to examine and cross-examinethe witnesses, and to introduce evidence bearing on the issues.At the hearingthe General Counsel was permitted to amend the complaint, whereupon theRespondent amended its answer to deny the commission of the further unfairlabor practices alleged.The undersigned reserved ruling on the Respondent'smotion to dismiss the proceeding and such motion is disposed of in accordancewith the following findings of fact and conclusions of law. PHELPS DODGECOPPER PRODUCTSCORPORATION373The parties were granted opportunity to present oral argument before theTrial Examiner, and they were also granted permission to file briefs and pro-posed findings of fact and conclusions of law. I have carefully considered thevery competent briefs filed by the Union and the Respondent, and I adopt onlysuch proposed findings and conclusionssubmitted by the Respondent as areconsistent with the findings and conclusions to follow.Upon the entire record in the case, and upon observation of the demeanor ofwitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with plants in several States, in-cludingitsBayway plant in the city of Elizabeth, New Jersey, where it is en-gaged in the manufacture,sale,and distribution of copper and brass wire, cable,tubing, and related products.During the year ending August 31, 1951, theRespondent's Bayway purchases and manufactured products respectively ex-ceeded $100,000 of which at least 75 percent involved interstateshipments.I find that the Respondentis engaged in commercewithin themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning of Section 2 (5) of theAct.III.THE UNFAIR LABOR PRACTICESThe Issues InvolvedThis case involves employees at the Respondent's Bayway operations. In1946, the Respondent and an affiliated local of another labor organization,United Electrical, Radio and Machine Workers of America (UE), executed acollective bargaining agreement covering substantially the same unit of em-ployeesas isinvolved in the present proceeding.This contract expired onMay 1, 1950.Following a Board-directed election in Case No. 2-RC-1792, Local441 (IUE-CIO), the Union in this case, was certifiedas thestatutory bargainingrepresentative on May 18, 1950, and no question is raised in this proceeding, andnone exists, concerning the Union's status as exclusive bargaining representativefor this certified appropriate unit since that date.On May 25, 1950, the Union and the Respondent opened negotiations for a newagreementand after a series of approximately 10 meetings the parties concludednegotiations on October 19, 1950, with the execution of a new contract datedthat day and signed shortly afterwards and which by its terms runs until Decem-ber 1, 1952.The complaint, as amended and further particularized at the hearing,allegesas violations by the Respondent, the following conduct which allegedly occurredduring the period of negotiations beginning May 25, 1950, andbeforeexecutionof the October 1950 contract:1.Refusal to bargain collectively with respect to a pension plan and a groupinsuranceprogram and a refusal to furnish the Union with information re-quested by the Union concerning an existing group insurance program.2.Refusal to bargain collectively on or about June 13, 1950, because the em-ployees were engaging in a slowdown.3.Unilaterally changing vacation payments to employees without negotiationwith, or notice to, the Union. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Refusal to bargain collectively on or about July 13, 1950, because theemployees were engaging in a limited work stoppage.5.Refusal to meet and confer with designated representatives of the Unionon October 19,1950.6.Withholding a wage increase because the employees had engaged in astrike.Except as to matters specified above, the General Counsel does not contendthat the Respondent has generally refused to bargain or that it failed to bargainin good faith; and he also does not contend that the Respondent engaged inunlawful conductafterexecution of the October 1950 agreement.A. Pensionsand insuranceThe Union submitted a proposed contract to the Respondent at their firstbargaining session onMay 25, 1950.This contract contained manymodificationsand additionsto the terms of the prioragreementand also providedfor increasedfinancial benefits, including a change in financingthe existinginsurance pro-gram, the establishment of a noncontributory pension plan, wage increases,additional paid holidays, vacations, etc.The Respondent had establishedan insuranceprogram for its employees in1948 providing for hospitalization, life insurance, and other related benefits andcovering only such individual employees who subscribed to it.As originallyestablished, both the employees and the Respondent participated in financingthe program.The Union's May 25 proposal sought to convert the existing insur-ance plan to a noncontributing one, by having the Respondent pay the entirecost of premiums.There was no operating pension plan in May 1950, and none had ever beenestablished,' and the Union's May 25 proposals requested institution of suchprogram.The General Counsel contends that the Respondent's refusal to negotiate con-cerningpensionsand insurance occurred at meetings held on June 2, 27, and29, 1950; the Respondent claims that the pensionissuewas not even raised afterthe May 25 meeting. I shall relate the testimony respecting the parties' con-sideration of these matters at all meetings, and because both matters are anaspect of the general financial situation I shall also set forth the agreementson other disputed monetary issues which the parties reached at the variousmeetings.The May 25 meeting was devoted to an explanation by the Union of its variousproposals,At the next session, on June 2, the Respondent stated its unwillingness toaccept the Union's proposed contract of May 25 and it counterproposed anagreement for a 2-year term embodying the provisions of the recently expiredcontract and also providing for a 5-cent hourly increase to go into effect at theend of the first year of the contract term. Following general discussion, theparties took up the Union's May 25 proposalsseriatim,but they did not coverall the items that day. Cashmir Sidlowski, a union officer and a member of itsnegotiating committee, testified concerning the negotiations on June 2 but didnot state in his direct examination by the General Counsel that pensions orinsurance was mentioned at this meeting; in fact, he testified that the partiesonly reached that portion of the Union's proposals dealing with "hours ofIThe October 1950 contract which concluded the negotiations under consideration re-fers in article X to the "Company's Retirement Plan." This item was notmentioned atthe hearing and, in the absence of explanation, I am unable to consider its impact, ifany, on thepension issuepresented. PHELPS DODGE COPPER PRODUCTS CORPORATION375work and incentive," which precedes the insuranceand pensionclauses pro-posed ; however, he later testified, as did Joseph Iozzi, the president of theUnion and chairman of the committee, that the Respondent had refused toconsider or even to discuss pensions at this meeting.D. F. McGlinchey, a vicepresident of Respondent and its principal bargaining representative, denied thatthe subject of pensions arose at this meeting.'Further meetings were held on June 9, 13, 21, 22, and 23, without mention ofeither pensions or insurance during the discussions.At the June 21 session,the Respondent made some concessions to the Union's demands, none of themof financial consequence, except, perhaps, an agreement that in laying off em-ployees the Respondent would pay affected employees the amount of their nextpaid holiday.On June 27 and 29, when the next meetings were held, the Union modified andconsolidated its financial demands and submitted such consolidation in the formof a 15-cent package proposal.The 15 cents represented the hourly cost peremployee to the Respondent with the following breakdown : Additional paidholiday-one-half cent ; conversion of insurance program to a noncontributingone-4 cents ; extra vacation pay-3 cents ; wage increase-7 cents ; and adjust-ment of inequities-one-half cent.When the Union submitted this package pro-posal,McGlinchey, the Respondent's representative, said that the Respondentwould only grant greater monetary benefits in across-the-board wage increasesand that it would not do so in the form of "fringe benefits" as McGlinchey char-acterized the items other than the requested wage increase in the packageproposal.During these meetings of June 27 and 29, and after it appeared thatthe Respondent would not negotiate on the so-called "fringe benefit" of con-verting the insurance plan to a noncontributing one, and the Respondent's owntranscribed notes of these meetings show that McGlinchey repeatedly stated thatas a matterof company policy the Respondent would entertain no changes inthe existing insurance program, the Union sought to discuss with the Respond-ent whether the employees might not obtain similar coverage in other insuranceplans (for example, Blue Cross and Blue Shield) at less cost to the employeesor whether the employees might not obtain greater coverage in other insuranceplansat the same cost to them as theirpresent insuranceand even withoutgreater cost to the Respondent or whether it might not be advantageous tocombine the benefits of severalplans.And for the stated purpose of negotiatingon this subject with the Respondent, the Union requested the following infor-mation :1.The amount or percentage of the Respondent's contribution to the cost ofthe insurance program.2.The amount of dividends, if any, received by the Respondent from theinsuranceprogram.3.Whether the Respondent retained the dividends, if any, or applied them tothe cost of the insurance.4.A breakdown of the amount of premiums paid as distributed among thevarious benefits received under the program.For example, what percentagef The Respondent had a shorthand reporter,one of its own staff,taking the negotiationmeetings,and Sidlowski also made fragmentary longhand notes at the meeting. Some ofSidlowski'snotes are in evidence,as are the transcription of the notes taken by theRespondent at some meetings.In receiving the Respondent's notes, I stated that I wouldconsider them for corroboration or credibility purposes only, preferring, under the circum-stances, to rely upon the testimony of witnesses because I was not satisfied that the re-porter in question took down or at least transcribed everything said at the meetings.This limitation,however,does not preclude unlimited use of the notes and transcriptionsas to any admissionsor otherstatements against interest appearing in them. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the premiumswent toward payment of each of the respective benefits coveredby the program.5.Whether or not the Respondent was connected with the insurancecompany.Claiming at the negotiations and at the hearing that this information wasirrelevant to the matters under negotiation because it wasnot asserting an in-ability to pay the increased costs as its reason for opposinga change in theinsurance program, the Respondent refused to supply any of the informationto the Union, although such data was readily available to the Respondent;McGlinchey merely gave the union committee a pamphlet describingthe variousbenefits offered under the plan and stating the amount of the employees', butnot the Respondent's, contribution for such coverage.'The Respondent'sposi-tion throughout the negotiations and at the hearing as well was that theInsurance program was something the Respondent made available to the em-ployees at the latter's option, that it was the best coverage for the money (butwhich it made no attempt to substantiate, although the Union raised thispreciseissueduring bargaining), and that, as McGlinchey stated at the June 29 meet-ing, "We are not going into any other plan, and we tell you frankly we arenot going to change this plan or fiddle around with it making substitutions ordeletions."And when the Union urged that the Respondent and the Unionwere in the insurance program as "partners," McGlinchey replied that "This isnot a partnership proposition at all.What we said [when the program wasestablished in 1948] was this: `We will get your coverage and have you coveredby specified insurance for a weekly payment of 90 cents.' That's all there is to it."Sidlowski testified at one point that the afore-mentioned packageproposal asfirstsubmitted to the Respondent on June 27 contained a pension item at one-halfcent rather than the "inequity" item, and that the inequity item was inserted asa substitute after the Respondent refused to discuss pensions.He also testifiedthat the package was not presented to the Respondent, or even considered orprepared by the Union, until sometime during the course of that meeting.How-ever, Sidlowski also testified that the parties never really got into the pensionplan at the meeting, that the union committee had the package before the meetingbegan, and that the package submitted to the Respondent never had contained apension item because of the Respondent's prior refusal to take up such matter.According to Iozzi, the only other witness testifying concerning the June 27and 29 meetings for the General Counsel, the package never included a pensionitem and was not prepared until after a recess at the June 27 meeting, not muchwas said about pensions at the June 27 meeting, and McGlinchey stated there wasno need to discuss pensions for none will be granted.McGlinchey testified thatthe subject of pension was not even mentioned at the June 27 or 29 meetings andthat such item was never included in any package which the Union submittedto the Respondent.The parties held their next bargaining session on July 20. At this meeting theRespondent presented a new set of counterproposals conceding in modified formseveral of the Union's other outstanding demands.These counterproposals in-cluded by way of increased financial benefits the granting of an immediate 5-centraise and also providing that payment of "extras" be added to the hiring rateand that incentive pay be given to employees as soon as they demonstrate theircompetency.The Respondent's new counterproposals also provided that thecontract might be opened once during its 2-year term, and then only for an across-the-board increase.McGlinchey stated at the time that this was the Respondent'sfinaloffer.There was no reference to pensions or insurance at this meeting.At thehearing,the Respondent answered question number 5, above, to the effect thatit was not connectedwith theinsurance company involved. PHELPS DODGE COPPER PRODUCTS CORPORATION377Pursuant to a vote of its membership,the Union went out on strike on July 24and did not return until the parties reached their agreement in October 1950.The parties next met at the Board's Regional Office on August 24, 1950, when,in the presence of a Board field examiner,they stated their respective positionson the course taken by the bargaining.The field examiner then prepared amemorandum of this meeting, copies of which he sent to each of the parties withthe statement that "if you desire to change,amplify,or correct any of thestatements made in my memorandum,please feel free to do so."The Re-spondent thereupon suggested several changes by a return letter,noting, how-ever,that the memorandum covered only the highlights of what was said at themeeting but that it was not regarded as a stipulation of fact.The Respondentdid not advert to pensions at this meeting,as far as the memorandum discloses.The memorandum shows that the Union did state at the meeting that the Unionhad raised the question of pensions at the June 27 and 29 meetings,but that theRespondent had said there was no point in discussing the matter because itwould not institute any such program.The Respondent's return letter did notsuggest a change in the memorandum with respect to the Union'smaking thesecomments on the insurance pension matter.The memorandum shows furtherthat the Respondent reiterated its refusal to supply the information requested bythe Union in regard to financing the group insurance program.In August 1950,a few days after the August 24 meeting,McGlinchey met withJames B. Carey (president of the IUE-CIO),another international officialnamed Hartnett,Weihrauch(an IUE vice president and the president of Dis-trict#4 with jurisdiction over Local 441), and an unidentified internationalrepresentative.This particular meeting was apparently held at Carey's re-quest.At this meeting,the Respondent presented a copy of its July 20 proposalswith new proposals concerning future vacation payments and dealing with aseparate question of 1950 vacation pay, which latter matter is hereinafter dis-cussed under a separate heading.This proposed agreement also contained aclause waiving all further negotiations on any subject,whether or not coveredby the agreement,for the 2-year term of the agreement,except to permit areopening for an across-the-board wage increase.`Carey and Wylie Brown,the latter the then chairman of the Board of theRespondent,had a telephone conversation in October 1950 concerning the disputeand arranged a meeting on October 19 to discuss the matter.Separate meetingswere held that day between Carey for the Union and McGlinchey and Brown forthe Respondent,and between Carey,lozzi,and Weihrauch for the Union andMcGlinchey for the Respondent.At these meetings the conferees reached anagreement which the parties later executed,containing the terms of the Re-spondent's July 20 proposal as modified at the second August meeting and alsoincluding an agreement that the employees would not lose any 1951 vacation paybecause of their absence from work during the strike. Additionally included wasa provision for another increase of 10 cents to commence in December 1950.The agreement finally reached on October 19 does not refer to either insuranceor pension plans ; however,it does contain the following waiver clause in theThe parties are in disagreement as to whether,apart from the permitted reopening foran across-the-board increase, the proposals submitted by the Respondent on July 20 alsocontained this waiver provision.I do not consider resolution of this fact to be crucial tothe issues presented.5Article x, paragraph 4, of this October 1950 contract does mention the term "GroupInsurance,"but only in connection with employees in military service.The parties donot advert to this provision and I am therefore unable to consider its effect,if any, on theissues involved. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract which McGlinchey had presented to the union representatives at thesecond meeting in August 1950:The parties hereto specifically waive any rights which either may have tobargain collectively with the other during the life of this Agreement betweenthe parties, on any matter pertaining to rates of pay, wages, hours or otherterms and conditions of employment whether or not covered by this Agree-ment, except that on or after December 1, 1951, and prior to December 1, 1952,the Union may only once open negotiations and then only with respect to ademand for a general across-the-board extra cents per hour wage increase.The General Counsel offered testimony to the effect that the union representa-tives at the October 19 meeting objected to the waiver provision, but that theyfinally accepted the provision by initialing it that day because of McGlinchey'sstatement, which McGlinchey denies making, that it was a necessary provisionof the contract.' lozzi, Weihrauch, and Carey also testified in effect that inremonstrating concerning this provision, which had been taken from a contractof another company, Carey told McGlinchey that if the Respondent insisted onthe waiver clause the Respondent should also grant the pension and welfareprovisions of the other company's contract, but that McGlinchey rejected thisrequest.McGlinchey testified that the only discussion respecting the waiverclause involved the Union's concern that such provision might foreclose theprocessing of grievances during the contract term.That this was the Union'sprincipal stated objection' to the waiver clause is indicated by Carey's testimony.Carey testified that inclusion of the waiver clause was "not a very significantmatter" at the time, and it is undisputed that McGlinchey assured the Unionthat the contract does not and was not intended to waive any grievance matters.Weihrauch further testified, and McGlinchey in effect denies, that Carey ex-pressly stated to McGlinchey at the time the union representatives initialed thewaiver clause that the Union was reserving all "rights for collective bargainingon all subjects" including processing of the instant unfair labor practice chargeswhich had been filed and were pending at the time.The parties executed the agreement which their representatives reached onOctober 19, and each signatory separately executed the waiver supplement inaddition to all other matters agreed upon.The following year, on October 22,1951, while the 1950 contract had another year to run, the parties reopened thecontract pursuant to its reopening clause and they executed a separate agree-ment containing a wage increase. This new agreement also provided that, uponthe satisfaction of certain specified conditions, the parties would execute a"Pension Plane Agreement" for a 5-year term along the lines of a so-called"Chase Plan" described in this October 1951 agreement.The record does notdisclosewhether further pension action was taken by the parties under thisagreement,presumably because the hearing in this matter was held shortly afterthe 1951 agreement was executed.Resolution of the Pensionand Insurance IssuesThe General Counsel alleges that the Respondent refused to bargain concerningpensions and insurance at the June 2, 27, and 29 meetings. The RespondentAThe waiver provision,the provision for a wage increase, and the provision for only onereopening were contained in the same contract supplement.7lozzi testified that his concern respecting the waiver clause was its impact,if any, onexisting plant practices which were not incorporated in the contract but which practicesMcGlinchey thereupon stated would not be affected by the waiver provision. PHELPS DODGE COPPER PRODUCTS CORPORATION379claims that It did bargain in goodfaith on thesematters andthat the waiverclause conclusively demonstrates,in effect, that the Respondent's rejection ofthese matters,particularlythe insurance item,was part of the "contemporaneousbargain"made by the parties in negotiating their agreement.Answering thislast proposition,the General Counsel and the Union claim that the waiver was"Involuntarilyassumed" and thereforeInoperative, and in thisconnection theyrefer to the alleged circumstances(1) that the Union expressly reserved allright In the premises during theOctober19 meeting when representatives of theUnion and the Respondent reached agreement on the termsof thefinal contract;(2) that the present charges respecting these matters were on file withthe Boardwhen the contract was executed, as theRespondentknew, but that the waiverclause does not mentionthese thenpending charges;and (3)that at the October19 meetingthe Respondent had the benefit of a lawyer, McGlinchey, knowledge-able in thelaw ofwaiver, while the Union hadno lawyerpresent even thoughsuch skilled union negotiators as President Carey of theIUE-CIO were in at-tendancefor the Union at the time.A finding that the Respondentrefusedto bargain concerningpensions andInsuranceIn the negotiationspreceding executionof the contractmay only bemade upon aconsideration of theentire course of bargaining,viewingsuch nego-tiations as a give-and-take process with each party in turn modifyinghis positionand even completely abandoning some demands in order to obtain a contract bestsuited to his needs.Once an employerand a unionhave reachedagreement onthe broad outlines and even many of the detailsof a labor agreement, as theparties didin the presentcase, it is frequently most difficultto determinewhethereitherof them has approached resolutionof remaining differences in a mannerwhich may be called bad faithbargaining.The ascertainment of bad faith bar-gaining is even moredifficult whenthe area of disagreement has been narroweddown to financial issues, as also happened in the present case. It is to be re-membered,in this connection,that the Board may not make contracts for thepartiesand that the obligation of good faithbargaining"doesnot compel eitherparty to agree to a proposalor require the making of a concession" (Section 8(d) of the Act).The Respondent concedes that pensions and insurance are bargainableissues.`But it stresses the fact that these items are but two of the facets of a laborrelations financial situation and that the determination of a statutoryrefusalto bargain respecting these particular items must take into consideraion theentire financial picture.While I accept these observations, this doesnot meanthat an employer may refuse to bargain concerning any proper subject andthereby insist on limiting the scope of negotiations to other monetary items. Itdoes mean that in the process of reaching agreement the parties may properlytrade off one financial item for another, even a nonfinancial, item.Taking up the pension matter, I cannot accept the Respondent's claimthat theUnion did not again raise this particular item as a bargainingissueafter theMay 25 meeting. The circumstances surrounding the memorandum of theAugust 24 meeting and the Respondent's reply or absence of a reply to the memo-randum in this regard militates too strongly against such contention.On theotherhand,the critical testimony of the General Counsel's witnesses concerningthe June 27 and 29 discussions of pensionsvis a iristhe package proposal isinconsistent in material respects and is insufficient, when considered togetherwith McGlinchey's testimony, to justify an adverse finding.Under all the cir-8 SeeInland Steel Co.v.N. L. R. B.,170F. 2d 247,250-255(C. A. 7), certioraridenied,336 U.S. 960;W. W. Cross & Co. v. N. L. R. B.,174 F. 2d 875, 877-878 (C.A. 1) ; andN. L. R. B Y. General MotorsCorp.,179 F.2d 221(C. A. 2). 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances,I am unable to find by a preponderance of credible testimony thatthe Respondentrefused or failed to negotiate in good faithconcerning pensions.I shall therefore recommend dismissal of this allegation.The insurance matter is presented in a quite different posture.The Unionmade this item part of its package proposalon June 27 and argued the proposi-tion at somelength on that day and on June 29. That the Union continued topress thematter after June 29 is evident from the Respondent's repeatedrefusalon August 24 to supply the insurance information requested by the Union.The language of the waiver clause certainly is broad enough to cover theinsurance matter,' and I also have no doubt that the Respondent so intendedit andthat the Union so understood it.The question, therefore, does not con-cernthe existence of a waiver but what effect the waiver in question should begiven.And in answering this question it may be appropriate to considerwhether the Union abandoned or traded its insurance demands forconcessionsmadeby the Respondent, including that of an additional 10 cents hourly in-crease, or whether the Union finally executed the contract with the waiver be-cause it felt that further efforts in the insurance direction were futile in viewof the Respondent's unbending refusal to discuss the subject.The Respondent was not required to accept any changes in the existing in-suranceplan as a condition of good faith bargaining.Thus, under statutorybargaining precepts, the Respondent was privileged to announce at the outsetof negotiations that it was opposed to insurance changes ;and, after exploringthe subject with the Union, the Respondent still would have been privileged tostate that its position against changes was the same.But theRespondent wasrequired to grant the Union's request to explore the subject with the Respondentand to give the Union an opportunity to persuade the Respondent, for example,that otherinsuranceprograms might be more desirable and that achange tosuch more desirable program might be accomplished without additional cost tothe Respondent.The Respondent could properly induce the Union to drop thisdemand in favor of other benefits.However, such inducement, to be proper, maynot take a form of an outright refusal tonegotiate on the subject, which theRespondent's own minutes of the June 27 and 29 meetings demonstrate its atti-tude to have been.Moreover, the Respondent's refusal to furnish the requestedinformation together with its statements at the negotiations, that theinsuranceprogram was merely something it had made available to the employees and thatthe program was not a "partnership proposition" between theRespondent andthe Union, go far in showing that the Respondent regarded the insurance matteras a subject for managerial prerogativealonerather than as a required subjectof collective bargaining which the Respondent at the hearing concedes it is.The Respondent contends that the insurance information requested by theUnion was irrelevant to the negotiations because the Respondent did not predi-cate its refusal to grant the insurance changes on an inability to sustain thefinancial burden of converting the plan to one solely maintained by the Re-spondent.According to the Respondent, the basic dispute was a monetary oneand it preferred to grant monetary benefits in the form of across-the-boardincreases.There is no question, however, that the insurance program was abargainable issue ; that the Union endeavored to bargain and sought informationfor the purpose of bargaining on the subject; and that the Respondent had theinformationbut refused to make it available.The informationin question washardly irrelevant under these circumstances, the Respondent may have con-sidered it so in my opinion only because it was refusing to bargain on the sub-9 Cf.Phelps Dodge Copper Products Corporation,96 NLRB 982. PHELPS DODGE COPPER PRODUCTS CORPORATION381ject matter.The Respondent was therefore obliged to supply the data to enablethe Union to bargain intelligently on the subject"As the record does not show that the Respondent ever receded from its in-transigent position concerning the insurance matter, the question boils down towhether the express waiver clause constitutes an impediment to a finding andorder based on the Respondent's refusal to bargain on the matter.Turning to refusal-to-bargain cases arising during a contract term, it ap-pears that the Board has had occasion to deal with claims that the unions inquestion had waived their rights in certain matters for the life of the agreement.Thus, where parties have explored an issue during negotiations preceding thecontract, that issue is usually considered to be waived as a bargaining matterduring the contract term, whether or not the matter was covered by the contract"Issues which contracts expressly waive are also generally barred for negotia-tion during the contract term, even though the parties may not have raisedthe issue during the negotiations preceding the contract"However, where anemployer refuses to bargain on a bargainable issue, a subsequent contract doesnot preclude a complaint based on such refusal even though the contract maycover the matter in question.For example, in theSouthern Saddlerycase (90NLRB 1205), the principal issue under negotiation was a wage increase which theemployer stated he was unable to grant but as to which he also refused tofurnish substantiating data.The parties finally executed an agreement and theemployer thereupon requested the Board to dismiss the 8 (a) (5) proceedingwhich involved the employer's conduct during the negotiations. The Board heldthat the existence of the contract did not affect the issue, no matter whatprovisions the agreement contained. In this posture, therefore, it must be as-sumed that the contract covered the wage matter. The Board stated : "It iswell established that the issues raised by filing charges alleging a refusal to bar-gain do not become moot by reason of the subsequent execution of a collectivebargaining agreement" (90 NLRB at 1208).'2And in theBemis Bro. Bagcase (96 NLRB 728) the Board also held that asubsequent contract did not bar a refusal-to-bargain finding and order based onconduct during negotiations, even though the matter in issue-which wasnot covered by the contract-was raised during negotiations. In so concluding,the Board found that the parties had not explored the matter, but it also notedthat the contract did not contain an "express waiver" of the matter for the dura-tion of the contract term uThe Respondent contends that the Board's reference to the absence of an"express waiver" provision in theBemis Bro. Bagcase indicates that a different11Westinghouse Electric Supply Company,96 NLRB 407;I.B. S. Manufacturing Com-pany,96 NLRB 1263;Leland Gifford Company,95 NLRB 1306;General ControlsCo., 88NLRB 1341, 1343-1344; and N.L. R. B. v. Yawman & Erbe ManufacturingCo., 187 F. 2d947 (C. A. 2)."JacobsManufacturing Company,94 NLRB 1214; cf.Bemis Bro.BagCo., 96 NLRB 728.19Phelps Dodge Cooper Products Corporation,96 NLRB 982.Cf.Brunswig DrugCompany et at.,96 NLRB 451.18 TheBoard reaffirmed the principle of this case inJacobs Manufacturing company,94 NLRB 1214.See, also, E.W.Scripps Company,94 NLRB 227;Yawman&Erbe Manu-facturing Co.,89 NLRB 881, 882-883, enforced 187 F. 2d 947 (C. A.2) ; Inland SteelCompany,77 NLRB 1, 14-15, enforced 170 F. 2d 247 (C. A. 7), certiorari denied 336IT.S. 960.1' The Union citesBethlehem Steel Company,89 NLRB 341, where the Board found an8 (a) (5) violation despite a subsequent contract containing an express waiver.In thatcase, however,the matter in issue involved a statutory right affecting the union's status asbargaining agent, as distinguished from a term or condition of employment(89 NLRB at845-346). 882DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult would have been reached had such waiver clause beenincluded in the con-tract involved there.Clearly, the reference was unnecessaryto the decision ofthat case ; for, under established doctrine, the employer's refusalto negotiateon theissue in questionwould have been sufficient basis for the result.Whether,therefore, the reference was asmeaningfulas the Respondent suggests-withthe result that an expressed waiver is always tantamount to complete explora-tion of a subject and, therefore, that expressed waivercases areto be treateddifferently from theSouthern Saddlerytype situation where the contract coversan item but nevertheless does not bar a refusal-to-bargain finding and order-or whether it was a gratuitous remark not intended to promulgate new princi-ple, Icannot say with certainty. If the former were the case, however, itwould seem that the Board would have discussed the principle and the affecteddecidedcasesat greater length than appears in the decision.It is true that the Union received substantialfinancial advantages in theOctober 1950 contract and that the 15 cents wage increase equalled the cost tothe Respondent of the Union's package proposalas computedon an hourlyemployee basis. I have no way of knowing, however, whether the parties wouldhave reached an identical contract had the Respondent disclosedthe insuranceinformation to the Union and explored the subject with the latter. It may be,and this againis in thespeculative realm, that the Union might havepreferreda lower wage increase and some changes in the insurance program ; and it alsois possiblethat the Respondent might even have agreed to some insurancechangesafter discussingthe subject with the Unionon the basis of the requested infor-mation.On the other hand, had the Respondent negotiated on insurance, theUnion might have preferred a contract in its present form or the Respondentmight have been steadfast in opposing changes in insurance.Despite the impossibility of determining what the ultimate agreement of theparties would have been had the Respondent not refused to bargainon insurance,I am not prepared to find-merely because I cannot ascertain such result-thatexpress waivers are ineffective whenever an employer had refused to negotiateon a givensubject.A union may bargain away its contract interestin a sub-stantive term or condition of employment, whether or not the particular subjectis even raised during negotiations, and I perceiveno reasonof policywhy a unionmay not also be permitted to forego a contract interest in a subject which itraised but concerning which the employer had refused to bargain. To overturnthe effectiveness of the waiver clause under discussion I would thereforerequirethe same quality of proof as is necessary in overturning any other expressedcontractual undertaking.Such proof, however, is not present here."This does not mean that the waiver clause under discussion is tantamount toexploration by the Respondent of the insurance matter, or that the clause is tobe taken as waiving the Respondent's unlawful refusal to bargain and whateverstatutory remedies may be appropriately applied.The effect of the waiverclause is only to relieve the Respondent of the obligation to bargain concerninginsurance,inter alia,for the life of the agreement ; it does not remove, and thereis no showing that it was intended to remove," the Respondent's unlawful re-as The Union's argument that it had no lawyer present at the October meetingis devoidof any merit in my opinion ; nor do I attach any significance to the Union's passing commenton October 19, which I find to have been made, regarding the insurance clause containedin the other company's contract. I also find that the only reservation expressed at theOctober 19 meeting involved grievance matters unrelated to the insurance issue.le There is a substantial question, moreover, as to whether the parties themselves couldeffectivelywaive the refusal to bargain. SeeMackay Radio and TelegraphCompany,96 NLRB 740. Cf. theSouthern Saddlerycase,supra,and the cases cited in footnote 13,supra. PHELPS DODGE COPPER PRODUCTS CORPORATION383fusal to bargain from present administrative action, even though the impact ofsuch action Is, because of the waiver,not fully realized until the contract expires.Nothing short of actual negotiations on Insurance will satisfy the statutory bar-gaining requirement and, on the basis of the Respondent's conduct during the1950 negotiations,nothing short of an effective bargaining order will attain thatobjective.Accordingly,I find that the Respondent violated Section 8(a) (5) and (1) ofthe Act by refusing to bargain concerning changes in the insurance program, 1n-Jeluding-as an independent basis-its refusal to furnish the relevant insurance,information requested by the Union. I also find that the appropriate order, whichI shall recommend, is that the Respondent bargain on the subject, but notconcerning changes in insurance to take effect before the 1950 contract expires,and that the Respondent shall immediately 14 furnish the Union with all relevantInsurance information including the afore-mentioned information already re-quested by the Union.B. Refusal to bargain duringa slowdownOn June 12, 1950, the Union voted to implement its bargaining position in thenegotiations by withholding incentive production and overtime work, and thefollowing day the employees put thiscurtailment into effect.The Respondentimmediately broke off negotiations and thereafter refused to resume contractdiscussions"until the Union and the employees have shown that the productionof the plant is back to normal." So far as the record shows, at no time duringthe slowdown did the Respondent request the employees to leave the plant shouldthe slowdown persist.On June 14, 1950, the Union filed charges in Case No.2-CA-1448 predicated on the Respondent's refusal to meet and negotiate withthe Union during the slowdown. This charge was withdrawn "without preju-dice" on June 19 as part of an understanding between the Respondent and theUnion which also provided for the cessation of the slowdown and the resumptionof negotiations, and on June 21 the parties did resume negotiations. The Unionfiledsimilar charges in the present case.The General Counsel contends, and the Respondent denies, that Section 8 (a)(5) of the Act required the Respondent to bargain during the slowdown.Noquestion is raised concerning the purpose of the slowdown, the conduct wasclearly lawful in that respect, but the Respondentasserts thatthe slowdown wasItself improper and that the Respondentwas excusedfrom its ordinarybargain-ing obligation as long as such allegedlyimproperconditionexisted.Apart fromHirsch Merchantile Company,45 NLRB 377, none of the partieshas cited a decision under either the original Act or its 1947 amendments, andI have been unable to find any, in which theBoard hasresolved the preciseissuepresented by the Respondent's refusal to bargain during a slowdown. TheUnion and the Respondent both assert theHirschcaseas supporting theirrespective divergent positions ; however, the Board did not determinethe issuein that case and did not, in any event,expound a rationalefor its disposition.Thus is presentedan issueof first impression in the administration of the Act.It is a general principle of longstandingwith the Board and in the courtsthat the existence of a strike authorized by a majority representative does notsuspendan employer's statutory obligation to bargain with such representative.'14 SeeGeneral ControlsCo , 88 NLRB 1341, 1343.1e U. S. Cold Storage Corporation,96 NLRB 1108; OldTown Shoe Company,91 NLRB240, 243;N. L.R. B.V.Reed .tPrinceMfg.Co.,118 F.2d 874,885 (C.A. 1), certioraridenied 313 U. S. 595;Black Diamond S.S. Corp. v. N. L.R.B., 94 F. 26 875, 878, 879,(C. A. 2), certiorari denied 304 U. S. 579;Jeffery-DeWitt Insulator Co. v. N.L. R. B.,91F. 26 134, 140 (C. A. 4), certiorari denied 302 U. S. 731. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDThe only established qualification of this principlearises where astrike contra-venes an operative collective bargaining agreement."The Respondent wouldextend this exception to a slowdown situation even where no contract is involved,and inthis connection it cites cases holding that concertedslowdowns are"indefensible" and not protected concerted activity within the meaning of theAct and that an employer may lawfully discharge employees for engaging insuchconduct.These and other authorities RO leave no doubt, despitethe statu-tory provisions defining a "slowdown" as a "strike" within the meaning of theAct 21 and describing "the right to strike," z2 that the employees here in questionwere engaging in unprotected slowdown activity and subject to lawful dischargeby the Respondent.Upon asserting that a slowdown, because it is unprotected concerted activity, isa formof pressure the Union has no right to use and that it is to be likened to astrike in violation of a no-strike agreementas far asit affects an employer'sobligation to bargain, the Respondent's argument further states that "If anemployer must bargain during a slowdown, for practical purposes, it wouldbecome a protected activity.Should the Board issue an order requiring Re-spondent to bargain during any future slowdowns that order wouldbe an openinvitation to the Union to engage in activity the Board has called `indefensible.' "The term "unprotected concerted activity" is recognized in this field as apply-ing to conduct whose infringement the Act does not protect and concerted activityso denominated may arise in a variety of situations. For example, concertedactivity has been considered unprotected when it violates the specific provisionsof this Act (for example, strikes in violation of Section 8 (b) (4) of the Act)or other Federal Acts (mutiny,Southern Steamship Company v. N. L. R. B.,316U. S. 31) or because it seeks to compel an employer to violate this Act(Thomp-son Products, Inc.,72 NLRB 886) or other Federal Acts(American News Com-pany,55 NLRB 1302) or because the conduct is tortious as violating personal orproperty rights (sitdown, aN. L. R. B. v. Fansteel Met. Corp.,306 U. S. 240) orbecause it violates contract rights(N. L. R. B. v. Sands Mfg.Co., 306 U. S. 332)or because, as in the present case, it involves so-called "indefensible conduct" asthat test was enunciated in theHarnischfegerandElk Lumbercases and ap-provingly cited by the Supreme Court in the U. A. W. case (336 U. S. at 256).Of the diverse situations occasioning application of the concept "unprotectedconcerted activity," some are lawful while others are unlawful, and this differ-ence is of material significance in the administration of the Act, as the Boardrecently observed inMackay Radio and Telegraph Company, Inc.,96 NLRB740.That case involved a question respecting the condonation of unprotected19CharlesE. Reed &Co., 76 NLRB 548;UnitedElastic Corporation,84 NLRB 768, 773;Higgins, Inc.,90 NLRB 184, 185;N. L. R. B. v. Dorsey Trailer, Inc.,179 F. 2d 589, 592(C. A. 5) ;Timken Roller Bearing Co. v. N. L. R. B.,161 F. 2d 949, 955-956 (C. A. 6) ;Boeing Airplane Company, et at. v. N. L. R B.,174 F. 2d 988, 991 (C. A D. C.).20Harnisch feger Corporation,9 NLRB 676, 686;Elk LumberCompany,91NLRB 333,336-339;N. L. R. B. v.Mt. ClemensPotteryCo., 147 F. 2d 262 (C. A. 6) (refusal to workovertime) ; C. GConn, Ltd., v. N. L. R. B.,108 F. 2d 390 (C. A 7) (refusal to workovertime);N. L. R. B. v. Montgomery Ward &Co., 157 F. 2d 486 (C. A.8),; InternationalUnion, U. A. W. A., A. F. of L., Local232, at al.v.Wisconsin Employment RelationsBoardetal.,336 U. S. 245.21 Section 501 (2)1: "The term `strike' includes . . . any concerted slowdown or otherconcerted interruption of operations by employees."21 Section 13 : "Nothing in this Act, except as specifically provided for herein,shall beconstrued so as either to interfere with or impede or diminish in any way the right tostrike, or to affect the limitations or qualifications on that right."23 In the sitdown situation employees are trespassers as holding plant property indefiance of the employer's demand that they leave.The Respondent in the present casedid not request the employees to leave the premises. PHELPS DODGE COPPER PRODUCTS CORPORATION385conduct which also violateda specific provisionof the Act.In denyingthe sub-stantial benefitsof condonationto the employees in question,the Board madeits decision turn on the distinction between conduct whichismerely unprotectedand unprotectedconduct whichalso violates declaredpublic policy.The Board has never declared that a slowdown itself is violative of theAct; however, the Supreme Court held in theU. A.W. case that a "recurrentor intermittent unannounced stoppage of work to win unstatedends," to whichthe slowdown may be analogized-both being "unconventional" techniques ofpressuringan employer, "was neither forbidden by FederalStatute nor was itlegalized and approved thereby" (336 U. S. at 264-265).And the Respondentrefers to no other applicable law, Federal or State,u which the slowdown inquestion violated.There being nothing in the language of the Act permitting an employer toabatenegotiations during a slowdown, and because the Respondent wouldhave such exception administratively engrafted on the "absolute" duty tobargain '21itmay be helpful in analyzing the issue to consider the statutorypolicy which requires bargaining during a total strike but which suspends thebargaining mandate during strikes violating no-strike agreements.Upholding the obligation to bargain during a strike inJeffery-DeWitt Insula-tor Company v. N. L. R. B.,91 F. 2d 134, 140 (C. A. 4), certiorari denied, 302U. S. 731, the Court stated :If an employer in the presence of a strike could rid himself of theobligation to negotiate by declaring strike negotiations to be useless andrefusing to recognize as employees those failing to return to work on histerms, the statute enjoining collective bargaining would largely fail ofit purpose.And in explicating its rationale for excepting the obligation to bargain duringa strike which violated a contract, the Board stated in theUnited Elasticcase,84 NLRB 768, 773:In our opinion, the stability of labor relations that the statute seeksto accomplish by the encouragement of the collective bargaining processultimately depends upon the channelization of the collective bargainingrelationship within the framework of a collective bargaining agreement,and the adherence thereto bythe contracting parties.We feel, therefore,that the broad purpose of the statute and the interest of the parties willbestbe served by requiringsuch adherence.A different conclusion wouldnot only militate against the statutory aim but also ignore the traditionalsanctity attached to contracts by our system of jurisprudence.And even where an employer discharged employees who violateda no-strikeagreement by a strike to protest the discriminatory discharge of a fellowemployee, the Board upheld the strikers' discharge inNational Electric ProductsCorporation,80 NLRB 995, 1000, stating that:No convincing argument has been made as to how it would effectuatethe expressed purpose of the Act to regard this employer's unfair laborpractices as sufficient justification for overriding the statutory objectiveof a "no-strike" clause.u This does not mean,and I do not have to decide, that the existence of a State lawrespecting the slowdown would affect the result reached here.However, see the FourthCircuit's opinion in theReed d Princecase (118 F. 2d at 885-886).RbTimken Roller BearingCo. v. N.L. R B.,161 F. 2d 949, 955 (C. A. 6).10To a similar effect, see the other cases cited in footnote 18, above. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDConsideringthese and the other afore-citedcasesin the context of the Act'sown stated "Findings and Policies" in title I, section1, it appearsthat theparamount public interest in stabilizing labor relations is served, in the firstinstance, by bringing the employer and the statutory representative to thebargaining table to attempt a resolution of their difficulties, negotiation being"the most effective method yet devised of settling differences between employerand employee and avoiding industrial conflict"(Jeffery-DeWitt Insulatorcase,supra,91 F.2d at 139), and then by requiring them in the next phase, oncethe terms of an agreement are reached and memorialized by them, to pursuetheir contract and other administrative remedies without recourse to self-helpeconomic action prohibited by the contract. "The legislative history of theAct goes far to indicate that the purpose of the statute was to compel employersto bargain collectively with their employees to the end that employment con-tracts binding on both parties should be made"(N. L. R. B.v. HandsMfg. Co.,306 U. S. 332, 342).The present situation, therefore, represents the first phaseof the process, when, as in the case of a total strike during negotiations, "the ful-fillment of the obligation to bargain becomes doubly important"(Old Town ShoeCompany, 8upra),2the only difference being that one situation involves aprotected activity and the other an unprotected, albeit not unlawful, activity.Recapitulation and ConclusionsIcannot accept the Respondent's contention that a slowdown, absent acontract, is to be assimilated to a strike in breach of contract. That boththe slowdown and such strike are in the eyes of law unprotected, it is true.But there the similarity ends insofar as the reason for suspending the bargain-ing obligation is concerned.The contract violation suspends operation ofSection 8 (a) (5) because the strikers have ignored their own agreement chan-neling the course of collective bargaining and have thereby directly frustratedthe statutory policy of encouraging the execution and performance of col-lective agreements. It would be self-defeating for the Government to lend itsprocesses and thus to support a breach of contract which is repugnant to thevery provision, Section 8 (a) (5), which the strikers seek to invoke.However,the employees in a slowdown situation of the sort under consideration areseeking to achieve that legislativedesideratum,a collective bargaining agree-ment, which by its execution will ordinarily end the labor dispute out of whichthe slowdown arose. The cases involving strikes in breach of contract aretherefore inapposite.It is undoubtedly true, as the Respondent asserts, that "an employer whonegotiates while a slowdown is in progress is in far worse position than anemployer who negotiates during full production."Wholly apart from therelevancy of this consideration, I do not know that such employer is worseoff-he may be better off-than an employer with a total strike, a protectedactivity, on his hands.For an employer may prefer to continue operationson a reduced slowdown basis with his regular employee complement thaneither not at all or with new inexperienced personnel; but should he prefer,the employer also has it within his lawful discretion to discharge all or someof the employees participating in the slowdown and to close down operations,wholly or in part ; or he may, if he desires, hire immediate displacements orreplacements for the unprotected employees or even eventually rehire thelatter but as new employees. Thus there are more economic risks assumed21The Board vacated its Decision and Order in this cited case on September 15, 1950, forreasons unrelated to the subject under discussion. PHELPS DODGE COPPER PRODUCTS CORPORATION387by employees engaging in a shutdown than by their total strike counterparts,'and the slowed-down employer accordingly has more strings to his economicbow than his counterpart of the totally struck plant. Although employeesslowing down do enjoy at least some of the immediate financial advantages ofemployment which are denied employees on total strike, they do so only at theelection of their employer who also enjoys, as long as he desires, at least someof the benefits of a going operation which may be denied the employer of thecompletely struck plant.I also cannot accept the underlying premise for the Respondent's argumentthat the 'bargaining mandate be suspended during a slowdown so as not toencourage that practice and that the slowdown would be elevated, from thestatus of unprotected activity to the category of protected conduct should thesuspension not be permitted.The critical issue in this case isnotwhether thesuspension of bargaining during a slowdown will discourage or encourage slow-down, or whether the denial of suspension will raise the slowdowns to pro-tected status, and in this latter connection I do not understand how the fact ofnonsuspension affects the matter of status, for suspension or not, an employermay discharge employees who participate andbecausethey participate in suchconduct and this right of discharge in the employer earmarks the activity asother than protected.The encouragement of slowdowns certainlyisnot anaffirmative objective of the Act, but neither is it a statutory objective to dis-courage such unprotected practice which is not also unlawful. Cf.InternationalUnion U. A. W., A. F. of L., Local 232, et al. v. Wisconsin EmploymentRelationsBoard, et al., supra.On the other hand it is congressional policy to mitigateand eliminate obstructions to commerce "by encouraging the practice and pro-cedure of collective bargaining ;" a and where a slowdown is in effect and theemployer does not discharge the participants, as he is privileged to do, butinstead continues to treat them as his employees,80 this statutory policy requires,,no less than in the case of a total strike under similar circumstances, that theparties meet and discuss their differences and thus hasten the end of the labordispute which occasioned the slowdown.In the collision between the Respondent's suggested policy of discouragingemployees from engaging in unprotected slowdown conduct, unprotected in this-instance meaning only that an employer is privileged to discharge employeesfor engaging in such activity, and the established congressional policy of en-couraging the procedures of collective bargaining-the latter must prevail.I conclude, therefore, that it would not effectuate the policies of the Act, itwould hinder them, to suspend the statutory obligation to bargain during aslowdown.Accordingly, I am impelled to find that the Respondent violatedSection 8 (a) (5) and (1) of the Act by refusing to negotiate with the Unionin June 1950 because the employees were engaging in a slowdown."C.Unilateral change invacation payOn or about June 29, 1950, during the period of negotiations and there beingno operative contract at the time, the Respondent changed the established28Buzza-Cardozo,97 NLRB 1342, and cases cited therein.19 SeeInland Steel Co. v. N. L. R. B.,170 F. 2d 247, 266, certiorari denied,336 U. S..760.'10 CompareN. L. R. B. v. Fansteel Met. Corp.,306 U.S. 240, 262; andN.L. R. B. v.Sands ManufacturingCo., 306 U. S. 332, 344.81 Accordingly,the Respondent was also not entitled to insist on a withdrawal of the8 (a) (5) charges pending at the time as a condition of continued bargaining.Cf.Mon-Santo Chemical Company, 97NLRB 517;Dealers Engine Rebuilders,Inc.,95 NLRB 1009.242305-53--26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDmethod of computing vacation pay for employees having more than 5 yearsseniority.The change was made immediately effective for the vacation periodbeginningJuly 3, 1950,' and was instituted without consulting or even notifyingthe Union which immediately protested the matter to the Respondent uponbeing advised by its membership of the revised method of payment. The sub-ject of vacation pay was among the Union's proposals of May 25, 1950; it wasstillpending under negotiation on June 29 and was finally covered by theagreementof October 1950.The earlier contract which expired May 1, 1950, provided that employees hav-ing lessthan 5 years seniority "will be paid their average hourly rate . . . ineffect during tae month of May [vacations began about July 1] for the averageactual hours worked during the ten pay periods preceding June 1 . . . with aminimum of forty (40) and a maximum of forty-eight (48) hours." As toemployees with 5 years longevity the contract had an identical clause exceptto provide "a minimum of eighty (80) and a maximum of ninety-six (96) hours."Despite these contract provisions, the Respondent contends that itspracticeduring the contract term, particularly in 1948 and 1949, was togrant vacationpay only to those 5-year employees who had worked 30 or more weeks duringthe year, and it offered evidence to the effect that 5-year employees havingfewer than 30 workweeks during those years did not receive vacation pay. Itappears in each instance, however, that the employee involved had not workedduring the 20 weeks (or 10 pay periods) immediately before the vacationperiod.On the other hand, the General Counsel adduced testimony to theeffect that the practice under the contract comported with the terms of theagreement, namely, that all 5-year men received no less than 80 hours paidvacation regardless of the number of weeks worked, at least where 5-year menwere also employed during the 20-week period immediately preceding thevacation period.In any event, the change in June 1950 resulted in 5-year employees with 40or more workweeks being paid, in effect, in accordance with the terms of theold contract, while 5-year employees who had worked fewer than 40 weeks receivedthat proportion of full vacation pay which the number of weeks the employeeshad worked bore to the number 50. This change affectedsome60 employees, insome instancesto their advantage, of the approximately 1,200 employees in thebargaining unit, and McGlinchey testified that 1950 was the first year in whichthe Respondent had relatively many 5-year employees with fewer than 40 work-ing weeks and that the Respondent instituted the change because it believedthe revised basis to be a more equitable standard for computing vacation pay.Whatever the past practice, however, and I accept the General Counsel's version,the Respondent does not dispute that it unilaterally devised and effectuated achange without consultation with, or even notice to, the Union, the only differ-ence between the parties as to the past practice being one as to extent, rather thanthe fact, of such revision.The subject of vacation pay is a bargainable issue,' as the Respondent doesnot deny, and the Respondent has failed to advance any lawful exculpatingreason for unilaterally removing that issue from the bargaining table eventhough it did so for only the 1950 vacations and even though the unilateral21 The record does not show that the revised formula was intended to apply beyond the1950 vacations.asWhztinsvslle Spinning Ring Company,97 NLRB 801;Harry Epstein et at. d/b/a TopMode Manufacturing Co., 97NLRB 1273;MayDepartment StoresCo.v.N.L. R.B.,326U. S. 376, 383-385;Great Southern TruckingCo. v. N.L. R. B ,127 F. 2d 180, 186 (C. A.4), certiorari denied 317 U. S. 652. PHELPS DODGE COPPER PRODUCTS CORPORATION389change may have inured to the benefit of some of the affected employees." Thisunlawful derogation of the bargaining status of a statutory representative,taken without even notice to the Union," becomes still more aggravated uponconsideration that it occurred during negotiations embracing this very matter seThe Respondent urges that this allegation should nevertheless be dismissedbecause the parties included the clause set forth below " in the October 1950agreement, which clause settles "any and all grievances" arising out of theunilateral change in 1950 vacation payments, and because the parties otherwisesatisfactorily reached an agreement for future vacation payments in the samecontract.The Respondent also relies on the general waiver clause set forthin the slowdown discussion for further support in this connection.Clearly, any subsequent agreements between the Respondent and the Unionto resolve the dispute in question do not render the unfair labor practice issuesmootH° anddo not otherwise deprive the Board of its exclusive statutory obli-gation to administer the Act in the public interest. (Section 10 (a) of theAct.) 3'However, as a principal objective of the Act is to encourage "the practiceand procedure of collective bargaining" (Section 1 of the Act), one shouldconsider the impact of any such bargaining between the parties in determiningthe appropriate remedy in a given situation.Mindful of these various con-siderations, therefore, I conclude that the Respondent's unilateral action vio-lated Section 8 (a) (5) and (1) of the Act.However, as I believe that theremedial provisions of the agreements should be honored, particularly as theparties also have executed the October 1950 contract establishing the basis offuture vacation payments, I shall recommend only a cease-and-desist orderrespecting this unlawful conduct, an order which I believe the public interestrequires.D. Refusal to bargain during a limited work stoppageVacations in 1950 began on July 3 and, as in former years, the Respondentshut down all operations during this vacation week. If the practice under theexpired contract had prevailed,operationswould have resumed on July 10except that the 5-yearmen wouldhave been entitled upon request therefor beinggranted-and it usually, if not always, was-to remain on paid vacation asecond week.At a meetingheld on June30, the Union voted to remain out asecond week because of the Respondent's unilateral deviation from establishedvacation practices, as discussed under the previous heading.Most of the em-ployees accordingly did not report for work until July 17, with consequent dis-S* Cf.Whitinsville Spinning Ring Company, supra; Harry Epstein at al.d/b/a Top ModeManufacturing Co., supra.85CompareN. L. R B.v.Bradley Wash!ountain Co.,192 F.2d 144(C. A. 7).seGreat Southern TruckingCo. v. N.L. R. B., supra;Inland Lime and Stone Companyv.N. L. R. B.,119 F. 2d 20, 22(C. A. 7) ; American Insurance Co v. N. L. R. B.,189 F.2d 307 (C. A. 5).81 "It is hereby agreed that for those employees who had been in the employ of thecompany for five years or longer prior to June 30, 1950, and who had worked at least 30weeks but not 40 or more weeks in the year ending on that date, the company will paythem the difference between what they received as vacation pay and the vacation allowancethey would have received if they had worked at least 40 weeks in such year and this agree-ment shall settle any and all grievances that have or might have arisen over vacation payfor the year 1950."38 Southern Saddlery Company,90 NLRB 1205, 1208.80NL. R. B. v Newark Morning Ledger Co.,120F. 2d 262,268 (C. A. 3), certioraridenied 314 U. S. 693;N. L. It. B. v. Walt Disney Productions,146 F 2d 44, 48 (C. A. 9),certiorari denied 324 U. S. 877.See N.L. R. B. v. Mexia Textile Mills,339 U. S. 563, 567;N. L. R. B.V.PoolManufacturing Company,339 U. S. 577, 581-582. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDruption Inplant operations.No contract was in effect at the timeand employeeswere not paid for their second "vacation"week.The Respondent thereuponcancelled a bargaining meeting scheduled for July 12, stating that it "will notnegotiate until the Union and employees have demonstrated for three days thatthe production of the plant is back tonormal."The Respondentcontinued torefuse to meet with the Union during the week of July 10-17.The Respondentassertsthat the Union'saction intaking an extra week'svacation, albeit an unpaid one, was a unilateral attempt to determineworkingconditions and the equivalent of a slowdown in legal effect.The Respondentaccordinglyarguesthat the stoppage was unprotected concerted activity andthat because the Respondent was therefore privileged to discharge the par-ticipating employees, it was "justified in taking the less drastic step of refusingto bargain until they stopped exerting this improper kind of pressure and re-turned the plant to normal production."The Respondent also contends that ifit "erred" in refusing to bargain during the period in question, this refusal wasnevertheless merely an incident of isolatedinsignificancein a course of bargain-ing which did result in an agreement.This 1-week work stoppage was a "concerted interruption of operations byemployees" and therefore a "strike" within Section 501 (2) of the Act.How-ever, the Supreme Court's opinion in the afore-mentioned U. A. W. case (336U. S. 245) makes evident that the term "strike" in its full statutory meaningis not necessarily the touchstone upon which all Issues in this field are decided.The stoppage was immediately provoked by the Respondent's unlawful changeof vacation benefits and, viewed in its factual context, was undoubtedly alsointended to affect the course of negotiations then pending. Considering onlythe vacation motivation, however, employees traditionally have used the totalstrike to protest what they consider untoward action of their employer inregard to matters affecting their "mutual aid or protection,"and I am un-aware of any minimal time limitation, to which the Respondent refers, on theprotection accorded a total strike under such circumstances.Viewing the stop-page as anattempt to affect the negotiations,I also cannotaccept theRespond-ent's suggestionthat a necessary conditionof an employer's obligationto bargaina work stoppageis anextension of the stoppage untilan agreementIs reached.If such requirement were made, and under present lawI know of nosuch quali-fication, the parties might never get together during a total striked for, untileither the strikers capitulate or the employerdoes,the employer never couldbe certain that the employees would not terminate the strike before a contractis obtained.I conclude, therefore, that the employees were engaging in a traditionalstrike, both as to purposeand means,and that the strike was a protected con-certed activity within themeaning ofthe Act.The strike, therefore, did notsuspend the Respondent's obligationto bargain."However, even though the1-week total strike be deemed unprotected, the Respondent was neverthelessobliged to bargain with the Union during its operation for thesame reasons ofpolicy outlined in the slowdown situation already discussed, provided, of course,that the Respondent did not discharge employees in sufficient numbers to affectthe Union's majority status"Thus, the contention that a refusal to bargainis a lesserpenalty than a discharge for unprotected but not unlawful activitymistakenly equatesan employer's right to economic action with the paramount40 CompareN. L. R. B.v. Jamestown Veneer and Plywood Corp,194 F.2d 192(C. A. 2).41 See cases cited in footnote 18, above.42 See cases cited in footnote 30, above. PHELPS DODGE COPPER PRODUCTS CORPORATION391-statutory policy requiring collective bargaining in order to effectuate the pur-poses ofthe Act .'oAs the strike in question was caused by the Respondent's unilateral change.of vacation pay and therefore was an unfair labor practice strike,the refusalto bargain during its pendency was not mere isolatedconduct"Nordoes thelater execution of a contract render the issues moot" I conclude, therefore,that the Respondent violated Section 8 (a) (5) and (1) of the Act by itsrefusal to bargain during the 1-week strike in July 1950.E. Refusal to meetwith designatedrepresentativesThe gist of this allegationis that Wylie Brown, then the chairman of theRespondent's board of directors,refused to meet with certain union representa-tives on October 19, 1950.The Respondent's principal representative during the entire course of nego-tiations was D.F. McGlinchey.McGlinchey was the Respondent's director of in-1948untilJune 1950,and sincethen he hasbeen a vicepresidentin charge of labor,personnel, and legalproblems.Representing theUnion duringthe negotiations throughthe August24 meetingwere its Localofficersand other committeemen, its attorney, and an internationalrepresenta-tive, with Weihrauch (president of District No. 4) attending part of the July 20session.Sometime before October 19, 1950, IUE President James Carey requestedBrown to meetwith a committee to resolve the contract negotiations, the Unionhaving meanwhilecontinued the strikesince July24, 1950.Until that timeBrown had not attended any of the afore-mentioned bargainingsessions.Brown.replied hewould meet with Carey but with no other union representatives.Carey then notified Weihrauch and JosephIozzi,the latter the then chairmanof the Union's negotiatingcommittee, to meet him at the Respondent's officeson October 19, which theydid.Proceeding to Brown's office,Carey,Iozzi, andWeihrauch were advised by Brown's secretary that Brown wouldsee onlyCarey, whereupon Carey wentinto Brown's office alone andprotestedthe exclusionof Iozzi andWeihrauch,but to no avail.Brownstated to Carey that he nolonger engaged in contract negotiations, that he had McGlinchey for that purpose,McGlinchey also being present at the time, and during the discussion whichfollowed Brown announced that the Respondent was prepared to make furtherwage concessions. Shortly afterward McGlinchey and Carey left Brown and re-sumed discussionswith Iozziand Weihrauch.Carey and Brown had known each other for several years as top officials-of their respective organizations.Brown had not conducted contractnegotia-tions since 1945, although he has occasionally dealt with principal union execu-tives since that time, and the 1946 contract which expired in May 1950 providedthat certain matters be referred for final determination by Brown and the UE'sthen director of organization failing an agreement between designated commit-tees of the UE and theRespondent.Carey testified that he receivedprogressreports of the negotiations under discussion and it may also be presumed thatBrown was kept similarly advised.47 See the related discussion entitled"Refusal to bargain during a slowdown."" Compare ExpositionCotton Mills Company,76NLRB 1289,1294,cited by theRespond-ent, wherethere wasno other unfair labor practice and where therealso was "doubt" asto whether the employer committed the conduct which was consideredto havebeen dissi-pated;andWood Manufacturing Company,95 NLRB 633,also cited by the Respondent,where the union involved was itself"not diligent" in attempting to reachan agreement.'"See cases cited in footnotes 13, 38, and 39,above. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel does not contend thatMcGlinchey lacked adequate au-thority to negotiate in behalf of the Respondent,nor does he assertthat the Re-spondentwould have violated its obligation to bargain had Brown refused tomeet with Carey and otherwise had completely refused to' participate in the ne-gotiations.In fact the General Counseladmitsotherwise.But it is contendedby the General Counsel that once Brown consented to enter negotiations to thelimited extent of discussing some disputed matters with Carey, the Respondentthereby waived any privilege or right it may have had respecting Brown's furtherparticipation or nonparticipation and that Brown was thereafter obliged tomeet and deal with any or all representatives designated by the Union.This isnot a situation where an employer has refused to deal except with alimitedclass of representatives," for McGlinchey imposed no such restriction. Noris this a case of an employer failing to designate a qualified representative 4' forMcGlinchey, the General Counsel admits, met this test. In my opinion what theGeneral Counsel's position ultimately amounts to under these circumstancesis that a union may determine who an employer's representatives should be,which right, as a legal proposition, a union does not possess.GreatSouthernTrucking Company v. N. L. R. B., supra.There are, I believe, also policy reasons of sound industrial relations whichmilitate against the General Counsel's proposition.Presumably, both Careyand Brown came upon the scene, at least in a negotiating or conferring capacity,only after the other representatives had failed to settle the controversy.To im-pose on either of these men or on other union and industrial officials similarlysituated," a requirement of unlimited participation in negotiations under thecircumstances stated, would tend to deny to the bargaining process whateversalutary results in settling labor disputes which flow from even the limited par-ticipation of such top level officials ; for, if the General Counsel's contention besustained, such officials would ordinarily prefer to withhold all participationlest there be thrust upon them an unlimited bargaining role which they are un-willing, and otherwise not required, to assume.I conclude, therefore, that by Brown's refusal to meet with Iozzi andWethrauch the Respondent did not refuse or fail to bargain within the meaningof Section 8 (a) (5) and (1) and I shall thereforerecommend dismissal ofthis allegation.F. Postponing a wage increase because of strike actionThe contract of October 19, 1950,provided that the employees be given animmediate hourly increase of 5 cents and that an additional increase of 10 cents"go into effect on December1, 1950,provided there be in the interim no strikes,slowdowns,or other interruptions with production."The General Counsel con-tends that the Respondent withheld immediate payment of the 10 cents increaseas a penalty for the Union's strike action.It is recalled that the Union conducteda 1-weekstrike from July 10 until July 17 inconnectionwiththe Respondent'svacation payment change and that, in implementation of its bargaining position,itmaintained a slowdown from June 13 until June 19 and atotal strike fromJuly24 until theOctober 19agreement was reached.The Respondent denies40 Cf.The Kentucky Utilities Company,76 NLRB 845, 847;The American LaundryMachinery Company,76 NLRB 981, 982-983, enforced, 174 F. 2d 124 (C. A. 6).47 Cf. N.L. R. B. v. Poultrymen'sServiceCorp.,138 F. 2d 204 (C. A. 3), enforcing 41NLRB 444;Great Southern Trucking Company v. N. L. R. B.,127 F. 2d 18Q, 185 (C. A.4), certiorari denied 317 U. S. 652.4sThe respective responsibilities of Brown and Carey extended far beyond the labor rela-tions situation at the Bayway division. PHELPS DODGE COPPER PRODUCTS CORPORATION393that the additional increase was withheld as a penalty for past interruptions;it asserts, instead, that it held out the additional increaseas aninducement tothe employees to maintain uninterrupted production at least until December1, 1951, and that it believed such monetary inducement necessary in view of theUnion's past conduct.The 10 cents offer was first made by Brown to Carey at their October 19meetingwhich McGlinchey also attended. According to Carey, Brown expressedhis disapproval of the Union's local leadership, referring to them as "dead-endkids," and stated that the Bayway employees had engaged in a strike and didnot deserve to be treated like the employees at the Respondent's other plants whoreceived immediate 10-cent increases 49 and who, in view of the Bayway strike,had worked longer at a lesser wage rate than did the Bayway employees. Iozziand Weihrauch testified that at their separatediscussionsof the delayed in-crease with McGlinchey on October 19, McGlinchey said that "it isn't fair to therest of the plants who had worked for five cents" and that the Bayway peoplewere "bad boys" and had to be taught a "lesson" and that the Respondent waspostponing the increase as a "penalty" for their strike.Brown did not testify,but according to McGlinchey, Brown did not refer to the Union as "dead-end kids"or say or indicate that the withholding was for penalty reasons.McGlincheytestified that there was no discussion at all concerning the increases being post-poned and he further specifically denied that he had spoken in terms of a penaltyor of the Bayway employees needing a "lesson."McGlinchey further testifiedthat the Respondent's sole purpose in delaying the additional increase was toassure a return to normal production by inducing the employees to avoid arepetition of past strikes and slowdowns.The October 19 contract contains a no-strike provision and when this fact wasmentioned at the hearing McGlinchey stated, in effect, that the Union and theemployees needed an immediate financial inducement rather than a mereno-strike contract prohibition with a damage action for its violation to assureuninterrupted production in the plant.The various "strikes" involved in thiscase violated no contract or agreement or understanding, and no such contentionismade.Nor did the Respondent offer any testimony or other evidence to showthat this particular union had ever disregarded its contract obligations or otherunderstandings with the Respondent or even that the employees of this planthad flouted such undertakings under the old contract or otherwise during theincumbency of their former bargaining representative.The Respondent doescontend, however, that the absence of a penalty motive is borne out by the factthat the 1950 contract expressly provides that time lost by employees duringthe strike beginning July 24, shall be counted as days worked for the purposeof meeting the contract qualifications relating to vacations in 1951.While I am inclined to credit the Union's version of the conflict in testimony,I have sufficient doubt in the matter to preclude my finding a preponderance ofcredible testimony to support this allegation.Accordingly, I shallrecommenddismissing this portion of the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent described in section III, above, occurring inconnection with the Respondent's operations described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among49 Five-cent increases went into effect at four other plants of the Respondent betweenApril and June 1950, with additional 10-cent increases becoming effective at three of theseplants in October 1950 and at the fourth plant in December 1950. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDthe several States,and such of them as have been found to constitute unfairlabor practices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices,I shall recommend that it cease and desist therefrom and that it takecertain affirmative action in order to effectuate the policies of the Act.Therecommended order predicated on the Respondents'refusal to bargain, during astrike,as the term"strike"is defined in the Act,is,of course,not intended torequire the Respondent to bargain during strikes in violation of contracts.Theorder as to insurance also is not intended to require the Respondent to bargainconcerning insurance changes to take effect during the term of the 1950 contract,except that such limitation does not apply to the order requiring the Respondentto furnish information on the matter.CONCLUSIONS OF LAw1.The Respondenthas violated Section 8(a) (1) and(5) of the Act and hasengaged in unfair labor practiceswithin themeaning of Section 2(6) and (7)of theAct by refusingto bargainwith theUnionwhileits employees were en-gaging In strikes(slowdown and 1-weekworkstoppage)involving no contractinfringements,by refusing to bargainwith the Unionconcerning changes in agroup insurance program, by refusing the Union's request for information rele-vantto negotiations concerning the group insurance program,and by institutingchanges in vacation payments affecting employees in the appropriate unit rep-resentedby the Union without firstnotifying and negotiatingwith the Union.2.The Respondent has not refused to bargainwith theUnion concerningpensionsor withcertain designated union representatives,within themeaningof Section 8 (a) (1) and(5) of the Act.3.TheRespondent has not discriminatorily postponed a wage increase,withinthe meaning of Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication in this volume.]STANISLAUS IMPLEMENT AND HARDWARECOMPANY,LTD.andINTER-NATIONAL ASSOCIATIONOFMACHINISTS,DISTRICTLODGENo.41.Case No.20-CA-583.November 19,1952Decision and OrderOn February 7, 1952, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.101 NLRB No. 91.